Order entered June 12, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01575-CV

                              WILLIAM T. DICKSON, Appellant

                                               V.

  BNSF RAILWAY COMPANY AND FELLERS SNIDER BLANKENSHIP BAILEY &
                      TIPPENS, P.C., Appellees

                       On Appeal from the 193rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC 12-02048

                                              ORDER
       We GRANT appellant’s June 10, 2015 unopposed motion for extension of time to file

reply brief to appellee Fellers Snider Blankenship Bailey & Tippens, PC’s brief and ORDER the

brief be filed no later than July 13, 2015.


                                                       /s/   CRAIG STODDART
                                                             JUSTICE